OPINION
LILLEHAUG, Justice.
For at least half a century, federal constitutional law has been clear: an administrative search warrant need‘not be supported by individualized suspicion of a code violation to justify an unconsented-to rental housing inspection. Camara v. Mun. Court, 387 U.S. 523, 538, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967). Such an administrative warrant satisfies the probable cause requirement in the Fourth Amendment to the United States Constitution “if reasonable legislative or administrative standards for conducting an area inspection are satisfied with respect to a particular dwelling." Id. Appellants invite, us to be the first state supreme court to depart from the United States Supreme Court’s decision in Cam*155ara and hold that Minnesota’s constitution requires more: probable cause of the sort required in a criminal investigation. We decline their invitation and affirm the court of appeals. But we make clear that, to protect tenants’ privacy interests, administrative search warrant procedures must include notice, an, opportunity to be heard, and judicial consideration of reasonable restrictions on the inspection.
FACTS
The City of Golden Valley has a housing code that establishes minimum standards for rental housing and requires licenses for all residential rental properties. Golden Valley, Minn., City Code § 6.29, subds. 1, 4(A) (2015). The purpose of the code is to “safeguard life, limb, health, property and public welfare.” Id., subd. 1. Under the City’s current policy, the City inspects rental properties for compliance with the city housing code once every 3 years. Cf. id., subd. 4(E) (2015) (“The Code Official shall determine the schedule of periodic inspections.”). As a condition for a rental license, the landlord agrees to permit inspections after “reasonable notice from the Code Official” to the landlord to “determine compliance with the City Code and state law.” Id., subd. 4(F) (2015). The city housing code also requires that the tenant grant access to the rental unit “at reasonable times” and “for the purpose of éffect-ing inspection, maintenance, repairs or alterations” that are necessary to comply with the code. Id. The code states that inspections “include all common areas, utility and mechanical rooms, garages,” and the exterior of the property. Id., subd. 4(E).
Appellants Jason and Jacki Wiebesick (landlords) own a duplex in Golden Valley. The landlords resided in half of the dwelling, and appellants Tiffani Simons and Jessie Treseler (tenants) rented the other half at all times relevant to this appeal. In April.2015, the landlords.applied to renew their rental license. The City granted the renewal and sent a letter to the. landlords instructing them to call the City to schedule the triennial inspection as a requirement for maintaining their license. The City’s letter informed the landlords that they must give the tenants at least 24 hours’ notice of the inspection, qnd that the landlords or a representative were required to be on site during the inspection.
The landlords and the tenants sent a letter to the City in response, stating that they would not consent to an inspection on the ground that a search without a warrant based on individualized suspicion violates the United States Constitution and the Minnesota Constitution. The City, in return, petitioned the district court for an administrative search warrant to inspect the property for compliance with the code. See City Code § 6.29, subd. 4(F) (“If any Owner .... or Tenant fails or refuses to permit entry to a Rental Dwelling under its control for an inspection pursuant to this Section, the Code Official may pursue any remedy at law or under the City Code, including, but not limited to, securing an administrative search warrant for the Rental Dwelling....”), In its petition, the City .noted that the purpose of the inspection was to determine compliance with the city housing code and to evaluate whether the rental unit conformed to “minimum mechanical and interior standards” for rental dwellings, "including but not limited to standards for: structural integrity; ventilation requirements for bathrooms and clothes dryers; size of bedrooms; adequate and properly, installed kitchen sinks; proper installation, pressure, ■ and temperature for water heating facilities; fireplaces; cooking appliances; lighting and electrical systems; and smoke detectors.”.
*156The district court scheduled a hearing on the City’s petition. The landlords and the tenants were served with the City’s petition and received notice of the hearing, but they did not attend or submit anything in writing. At the hearing, the district court inferred that the landlords and the tenants opposed any warrant issued without individualized suspicion of a code violation in the rental unit. The City acknowledged that it had no such individualized suspicion. The district court denied the petition for the administrative search warrant, reading our precedent to “foreclose issuance of a search warrant” without suspicion of a code violation.
The court of appeals reversed. Noting that our precedent did not resolve the issue, the court held that the Minnesota Constitution does not require individualized suspicion of a code violation to support an administrative search warrant for a rental housing inspection. City of Golden Valley v. Wiebesick, 881 N.W.2d 143, 145-46, 148 (Minn.App. 2016). We granted the landlords’ and the tenants’ petition for review.1
ANALYSIS
The primary issue on appeal is whether Article I, Section 10 of the Minnesota Constitution requires probable cause of the sort needed in a criminal investigation for a warrant to inspect a rental unit for housing code violations. This question is one of constitutional interpretation, which we review de novo. State v. Brooks, 604 N.W.2d 345, 348 (Minn. 2000).2
The Fourth Amendment does not require a city to show individualized suspicion to obtain an administrative warrant for a routine rental housing inspection. Camara, 387 U.S. at 538, 87 S.Ct. 1727. Camara emphasized that, unlike criminal search warrants, probable cause for administrative warrants does not depend on specific knowledge of the conditions of the particular rental property to be inspected. Id. Instead, Camara authorized administrative search warrants to conduct housing inspections as long as “reasonable legislative or administrative standards for conducting an area inspection are satisfied.” Id. These standards may be based on “the nature of the building,” “the condition of the [ ] area,” or “the passage of time.” Id.
*157Camara is not dispositive here because we may interpret the Minnesota Constitution to provide greater protection to individuals than the United States Constitution. We are “independently responsible for safeguarding the rights of [Minnesota’s] citizens.” State v. Fuller, 374 N.W.2d 722, 726 (Minn. 1985) (citation omitted) (internal quotation marks omitted). The district court concluded that we had done just that in McCaughtry v. City of Red Wing, 831 N.W.2d 518 (Minn. 2013), and read that decision to require individualized suspicion for administrative search warrants. The district court was not correct. In McCaughtry, we only assumed arguendo that individualized suspicion was required for an administrative search warrant under Article I, Section 10. Id. at 525. We concluded that we “need not decide the unsettled question of whether the Minnesota Constitution prohibits the issuance of an administrative warrant under the Red Wing Licensing Inspection ordinance absent some individualized suspicion of a housing code violation.” Id. (emphasis added). We decide that question now.
I.
To analyze whether the Minnesota Constitution requires greater protection than the United States Constitution, we will employ the analytical framework set out in Kahn v. Griffin, 701 N.W.2d 815, 828 (Minn. 2005), because both parties rely on it to structure their arguments.3 We will not “cavalierly construe [the] state constitution more expansively” than the United States Constitution, id. at 825 (citation omitted) (internal quotation marks omitted), nor will we reject a United States Supreme Court interpretation of the United States Constitution “merely because we want to bring about a different result,” id. at 824. We favor uniformity with the federal constitution because of the “primacy of the federal constitution in matters affecting individual liberties” and to encourage consistency in constitutional law in state and federal courts. Id.
But we will depart from federal precedent when we have a “clear and strong conviction that there is a principled basis” to do so. Kahn, 701 N.W.2d at 828. Generally, we apply the state constitution “independently” when we discern “language, concerns, and traditions unique to Minnesota.” Id. at 825. In all cases, we employ our independent judgment in interpreting the Minnesota Constitution. Id. at 828.
We begin by looking to the text of the Minnesota Constitution. We take a “more restrained approach when both constitutions use identical or substantially similar language.” Id. Despite our restraint, we will interpret the Minnesota Constitution “independently” when (1) “the United States Supreme Court has made a sharp or radical departure from its previous decisions or approach to the law and when we discern no persuasive reason to follow such a departure”; (2) the United States Supreme Court has “retrenched on Bill of Rights issues”; or (3) federal precedent “does not adequately protect our citizens’ basic rights and liberties.” State v. McMurray, 860 N.W.2d 686, 690 (Minn. 2015) (quoting Rew v. Bergstrom, 845 N.W.2d 764, 795 (Minn. 2014)) (internal quotation marks omitted).
The parties agree that the two constitutional provisions are substantially similar. Nevertheless, appellants argue that the Minnesota Constitution should be read *158more expansively than the United States Constitution to require individualized suspicion for administrative search warrants. Appellants contend that Camara is a sharp departure, that the case retrenched on a Bill of Rights issue, and that Camara-type administrative search warrants do not ade- . quately protect Minnesotans. The City disagrees on all counts. We discuss each of the factors argued in turn.
A.
As a threshold matter, we reaffirm that the Fourth Amendment to the United States Constitution4 is “textually identical” in all. relevant respects to Article I, Section 10 of the Minnesota Constitution.5 State v. Carter, 697 N.W.2d 199, 209 (Minn. 2005). We therefore take a “restrained” approach when determining whether the Minnesota Constitution provides different guarantees than the United States Constitution. Kahn, 701 N.W.2d at 828.
The dissent and amicus curiae Freedom Foundation of Minnesota (FFM), on the other hand, contend that the two constitutional provisions are different. They rely on the fact that Article I, Section 10 uses a semicolon between the first clause, the reasonableness clause, and the second clause, the warrant clause, whereas the Fourth Amendment uses a comma. The dissent and FFM argue that this semicolon in Article I, Section 10 creates two independent clauses. As a result, they argue, Camara cannot be. followed under the Minnesota Constitution because Camara blends considerations of reasonableness into its analysis of the warrant clause, while Article Is Section 10 requires that those considerations be separate.
Appellants did not raise this issue in them brief. In fact, appellants agreed that the text of the two provisions is “virtually identical.” We generally do not reach issues raised only by nonparty amicus curiae. State v. Smith, 876 N.W.2d 310, 327 n.5 (Minn. 2016). Nevertheless, because the dissent relies so heavily on it, we will address this argument and put it to rest. It fails for three reasons.
First, the semicolon on which the dissent and FFM rely is nothing but an historical accident. In the original version of the Minnesota Constitution, adopted in 1857, Article I, Section 10 tracked the Fourth Amendment exactly: a comma separated the two clauses.6 Minn. Const, of 1857, art. I, § 10; Francis H. Smith, The Debates and Proceedings of the Minnesota Constitutional Convention Including the Organic Act of the Territory 652 (Democratic ed. 1857). Plainly, the drafters of the Minnesota' Constitution intended the federal and state provisions to be identical. See T.F. Andrews, Debates and Proceedings of the Constitutional Convention for the Territory of Minnesota 105 (Republican éd. 1858) (2009) (quoting a framer of the Minnesota *159Constitution, who stated that the language used in the search-and-seizure provision of the Minnesota Constitution “is the same” as that in the United States Constitution, and that “it seems to me to be sufficient”).
From 1858 until 1894, the Minnesota Constitution was printed in the Minnesota General Statutes in the same way, with a comma separating the two clauses. In the next printing of the laws in ip05, published in the Minnesota Revised Laws, the comma was replaced with a semicolon.7 Neither the- Legislature nor the voters approved this change. The.reason for the switch from the comma to a semicolon is unknown, and we have found none. Perhaps it was a printer’s error.
No matter, says the dissent, because the semicolon was somehow “reaffirmed” in 1974 when voters approved revisions to the Minnesota Constitution. But the voters were not informed that the semicolon was not in the original version of the constitution. Act of Apr. 10, 1974, ch. 409, 1974 Minn. Laws 787, 787-820 (containing .the text of the measure reforming the Minnesota Constitution that was ultimately adopted by the voters). The voters cannot be said to have “reaffirmed” a typographical error. To say otherwise would contra-diet the official representation made to the voters that the 1974 changes were meant to “improve [the constitution’s] clarity ... without making any consequential changes in its legal effect[.]” Id. § 3, 1974 Minn. Laws at 819-20 (containing the text of the question presented to the-voters). The dissent’s conclusion also conflicts with our reasoning in Butler Taconite v, Roemer, where we noted that even the removal of a phrase in the 1974 restructuring of the Minnesota Constitution “was not intended to change the interpretation of the section ... only to' make the Constitution more readable and stylistically correct.” 282 N.W.2d 867, 868 n.1 (1979) (discussing the removal of the phrase “and payable” from a constitutional provision).
Second, even if we were , to deem our constitution to have been amended in error, the dissent’s textual argument fails because—comma or semicolon—the two clauses are connected by the conjunction “and.” That word indicates that the two clauses should be read together. See.The American Heritage Dictionary of the English Language 66 (5th ed. 2011) (defining “and” as “[tjogether with or along with”). As a result, the semicolon does not deliver the powerful impact the dissent imagines.8
*160Third, we cannot imagine that either the framers of our constitution or the voters in 1974 would intend the consequence of the dissent’s interpretation. By its reasoning, a warrant supported by individualized suspicion would be required for most routine, unconsented-to administrative inspections focused on preventing contamination, abuse, injuries, disease, and disaster. This would endanger public health and safety. As the Legislature has recognized, routine inspections are necessary for many facilities throughout our state, including hospitals, Minn. Stat. § 144.55, subd. 4 (2016); nursing homes, Minn. Stat. § 144A.10, subd. 2 (2016); licensed child care and elder care facilities, Minn. Stat. § 245A.09, subd. 7(e) (2016); commercial feed sites, Minn. Stat. § 25.41 (2016); agricultural chemical sites, Minn. Stat. § 18D.201 (2016); workplaces subject to Minnesota’s Occupational Safety and Health Act, Minn. Stat. § 182.659 (2016); solid waste facilities, Minn. Stat. § 400.06 (2016); facilities with radioactive or nuclear material, Minn. Stat. § 144.1205, subd. 7 (2016); and entities that process food, such as dairies, Minn. Stat. § 32.103 (2016), egg handlers, Minn. Stat. § 29.22 (2016), and aquatic farms, Minn. Stat. § 17.4991, subd. 3 (2016). The dissent’s reading would render most such routine inspections, in the absence of consent or exigent circumstances, unconstitutional.9
Accordingly, we will not make new constitutional law based on, at best, a typographical error. To do so would amount to textualism run amok. We have repeatedly stated, and we state again, that the Fourth Amendment and Article I, Section 10 are in all relevant respects “textually identical.” McMurray, 860 N.W.2d at 689 n.1 (quoting Carter, 697 N.W.2d at 209) (internal quotation marks omitted).
B.
We next consider whether the United States Supreme Court’s decision in Ca-mara marked a sharp or radical departure from Fourth Amendment precedent. Appellants argue that the previous understanding of the Fourth Amendment required all warrants to be based on probable cause with individualized suspicion. The City, on the other hand, argues that Camara was not a departure.
The Supreme Court first considered the Fourth Amendment implications of routine housing-code inspections in Frank v. Maryland, 359 U.S. 360, 79 S.Ct. 804, 3 L.Ed.2d 877 (1959). Frank held that no warrant was required under the Fourth Amendment to conduct a housing inspection. Id. at 373, 79 S.Ct. 804. Camara overruled Frank, holding that routine housing-code inspections were “significant intrusions” on Fourth Amendment filter-*161ests that require an administrative search warrant. 387 U.S. at 534, 87 S.Ct. 1727.
The Court then considered what type of “probable cause” was required to support such a warrant. Id. Prior to Camara and Frank, the Court had developed the concept of probable cause largely in the criminal context, requiring that “the facts and circumstances before the officer are such as to warrant a man of prudence and caution in believing that the offense has been committed,” Dumbra v. United States, 268 U.S. 435, 439, 45 S.Ct. 546, 69 L.Ed. 1032 (1925) (citation omitted) (internal quotation marks omitted). Camara reasoned that the type of probable cause that was required for a criminal search was not required for a routine housing inspection, which is administrative in nature and is not meant to be part of the criminal investigatory process. 387 U.S. at 535, 538-39, 87 S.Ct. 1727.
Instead, Camara observed that where the Fourth Amendment requires a warrant to search, “probable cause” is the “standard by which a particular decision to search is tested against the constitutional mandate of reasonableness.” Id. at 534, 87 S.Ct. 1727. The warrant procedure is meant to “guarantee that a decision to search private property is justified by a reasonable governmental interest.” Id. at 539, 87 S.Ct. 1727. Reasonableness, the Court concluded, “is still the ultimate standard.” Id. The Court balanced the public’s interest in conducting the inspection with the privacy interests of private citizens to determine what type of probable cause was required for an administrative search warrant. Id. at 535-38, 87 S.Ct. 1727. The Court concluded that, based on the balance of interests, administrative search warrants did not need to be supported by individualized suspicion. Id. at 537-38, 87 S.Ct. 1727 (“Where considerations of health and safety are involved, the facts that would justify an inference of ‘probable cause’ to make an inspection are clearly different from those that would justify such an inference where a criminal investigation has been undertaken.” (citation omitted) (internal quotation marks omitted)).
Appellants argue that Camara and Frank, taken together, are a sharp and radical departure from precedent because both cases deviated from an historical understanding that all warrants must be supported by individualized suspicion, including those for administrative inspections. In particular, appellants contend that administrative search warrants are analogous to the illegal English “general warrants” and “writs of assistance” discussed in Boyd v. United States, 116 U.S. 616, 6 S.Ct. 524, 29 L.Ed. 746 (1886). In Boyd, the Court held unconstitutional a federal statute that authorized district courts in forfeiture proceedings to order the owners of the property to produce any business records that would “tend to prove any allegation made by the United States.” Id. at 617-20, 638, 6 S.Ct. 524. The Court determined that the statute was unconstitutional because it authorized warrants similar to the writs and warrants that the Framers of the Constitution meant to eliminate. Id. at 630, 6 S.Ct. 524.
Several Supreme Court cases have described those objectionable writs and warrants. General warrants “specified only an offense ... and left to the discretion of the executing officials the decision as to which persons should be arrested and which places should be searched.” Steagald v. United States, 451 U.S. 204, 220, 101 S.Ct. 1642, 68 L.Ed.2d 38 (1981). Similarly, writs of assistance specified “only the object of the search ... and thus left customs officials completely free to search any place where they believed such goods might be.” Id. Under these writs and warrants, the *162English government “assumed the power to search any person and any place they pleased, for the purpose of discovering violations of the laws.” State v. Pluth, 157 Minn. 145, 195 N.W. 789, 791 (1923). In other words, they allowed essentially “unlimited discretion regarding when and where to conduct a search.” State v. Jackson, 742 N.W.2d 163, 176 (Minn. 2007). Their “central objectionable feature” was that “they provided no judicial check” on the determination that an intrusion into a particular home was justified. Steagald, 451 U.S. at 220, 101 S.Ct. 1642.
We are not persuaded by appellants’ suggestion that the administrative search warrant sought by the City is analogous to either general warrants or writs of assistance. Administrative search warrants under Camara are materially different.
Administrative search warrants must be supported by probable cause; not individualized suspicion but “reasonable legislative or administrative standards for conducting an area inspection.” Camara, 387 U.S. at 538, 87 S.Ct. 1727. They must identify the particular place to be inspected and must be “suitably restricted.” Id. at 539-40, 87 S.Ct. 1727. In the absence of a citizen complaint or a need for immediate entry, they must be issued only after entry is refused. Id. They are issued by neutral judicial officers, who must ensure that there is authority for the inspection, that reasonable standards exist, and that the inspection is not arbitrary. See Marshall v. Barlow’s, Inc., 436 U.S. 307, 323, 98 S.Ct. 1816, 56 L.Ed.2d 305 (1978). In other words, unlike general warrants and writs of assistance, an administrative search warrant under Camara does not authorize “a general, exploratory rummaging in a person’s belongings.” Coolidge v. New Hampshire, 403 U.S. 443, 467, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971).
Here, the City’s petition for an administrative search warrant did not seek authority as broad as a general warrant or a writ of assistance. The City’s request was limited to verifying compliance with the city housing code and its tenor was otherwise consistent with Camara. Therefore, appellants’ argument that an administrative search warrant would have been unconstitutional under the historical understanding of the Fourth Amendment before Frank and Camara lacks merit.
Next, appellants rely on Boyd to argue that the pre-Camara and pre-Frank understanding was that individualized suspicion was required not just for criminal searches, but also for administrative inspections. We disagree. Boyd itself stated that, although the proceeding at issue was technically civil, it was “in substance and effect a criminal one.” 116 U.S. at 633-34, 6 S.Ct. 524 (“We are also clearly of opinion that proceedings instituted for the purpose of declaring the forfeiture of a man’s property by reason of offenses committed by him, though they may be civil in form, are in their nature criminal.”). Routine housing inspections are not forfeiture proceedings, and are not typically part of a criminal investigation. They are meant to encourage and ensure compliance with a housing code. Thus, appellants have not supported their contention that probable cause of the sort required in a criminal investigation was historically required for administrative inspections, and so Camara was not a sharp departure.10
*163In fact, if Camara was a departure at all, it was a departure toward increasing Fourth Amendment protections. In Frank, the Supreme Court had allowed warrant-less administrative inspections because such inspections had “antecedents deep in our history.” 359 U.S. at 367, 79 S.Ct., 804. When Camara rejected that .history and concluded that administrative warrants were required, it did so over the objection of three dissenters who argued that Frank should be followed and no warrant was needed. See v. City of Seattle, 387 U.S. 541, 546-47, 87 S.Ct. 1741, 18 L.Ed.2d 930 (1967) (Clark, J., dissenting) (writing in dissent in the companion cases of See and Camara). By overturning Frank, Camara strengthened constitutional protections for individual rights.
Finally, Camara cannot be termed a sharp departure because the decision applied the same approach that the Supreme Court has traditionally taken when evaluating Fourth Amendment issues. In reaching its conclusion, Camara applied a balancing test, weighing “the need to search against the invasion which the search entails.” 387 U.S. at 537, 87 S.Ct. 1727. This is a well-established approach to the Fourth Amendment’s reasonableness requirement, See Bell v. Wolfish, 441 U.S. 520, 559, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979) (“The test of reasonableness under the Fourth Amendment is not capable of precise definition or mechanical application. In each case it requires a balancing of the need for the particular search against the invasion of personal rights that the search entails.”). It is our approach as well. See, e.g., State v. Kinderman, 271 Minn. 405, 136 N.W.2d 577, 580-81 (1965) (concluding that under both the Fourth Amendment and Article I, Section 10, “[i]n the final analysis the test is reasonableness”). As we said in State v. Wiegand, in which we declined to depart from federal precedent, the Supreme Court’s analysis “reflects a weighing of the government’s interest and the degree of intrusion on the individual that is consonant'' with this court’s approach to search and seizure analysis under the state constitution.” 645 N.W.2d 125, 132-33 (Minn. 2002). Indeed, we have departed from federal precedent that has not allowed such a balancing of individual interests with government interests. See State v. Askerooth, 681 N.W.2d 353, 362-63 (Minn. 2004) (applying Article I, Section 10 to traffic stops because relevant federal precedent’s “apparent removal of any consideration of a balancing of individual interests with governmental interests troubles us”).
Appellants argue that even if Camara employed a balancing test, Camara could still be termed a sharp departure based on how the Supreme Court applied the balancing test. In particular, appellants point out that, in Ascher v. Commissioner of Public Safety, we concluded that there had been a sharp departure based on how the Court balanced the relevant interests, 519 N.W.2d 183, 186 (Minn. 1994). But Ascher is not on-point. Wé determined there that the Supreme Court‘had radically departed from precedent in concluding that no search warrant was required for a traffic roadblock because it allowed the police to “decide the reasonableness' of their own conduct.” Id. No such departure exists here because Camara required a warrant. 387 U.S. at 523, 534, 87 S.Ct. 1727. The determination of reasonableness is there*164fore not in the hands of the inspector, but in the hands of the district court, which decides whether to issue the administrative search warrant and what the scope of the inspection will be. Id. at 523-24, 538-40, 87 S.Ct. 1727. We conclude that Camara did not represent a “sharp” or “radical” departure from precedent.11
C.
Next, we consider whether Camara retrenched on the specific Bill of Rights issue presented in this case. See McMurray, 860 N.W.2d at 691. Appellants rely on the same arguments as those already discussed. For the same reasons that we conclude that Camara was not a departure, we determine that Camara did not retrench on Fourth Amendment rights.
D.
Finally, we examine whether Ca-mara adequately protects the rights and liberties of Minnesota’s citizens. This inquiry considers whether there is a “unique, distinct, or peculiar issue[] of state and local concern that requires protection.” McMurray, 860 N.W.2d at 692 (quoting Kahn, 701 N.W.2d at 829) (internal quotation marks omitted).
Minnesota has no established tradition of requiring individualized suspicion for administrative inspections. See id. (determining whether federal precedent adequately protects Minnesotans’ rights by examining whether there is a long tradition of securing the right in question in the state). Instead, the record is mixed. On the one hand, in the early-to-mid twentieth century, some Minnesota cities authorized housing inspections without a warrant or individualized suspicion. See Duluth, Minn., Housing Code § 94 (1913) (stating that the health commissioner “shall cause periodic inspection to [be] made of all ... dwelling houses to ascertain whether any violations of this ordinance are being committed”); Minneapolis, Minn., Housing Code § 612 (1950) (stating that the health commissioner may make a “thorough examination” of dwellings, and occupants must “give them free access to such dwelling and premises”). On the other hand, in the mid-nineteenth century, at least one state law required probable cause with individualized suspicion for inspections by “boards of health.” See Minn. Pub. Stat. ch. 16, §§ 3, 7 (1858) (allowing health boards to seek warrants to examine any building for “nuisances, sources of filth and causes of sickness,” by making a “complaint under oath to a justice of the peace ... stating the facts of the case so far as [the health official] has knowledge thereof’). The record does not establish a long Minnesota tradition of requiring probable cause with individualized suspicion for administrative housing inspections.
Appellants argue more broadly that Minnesota has a unique history of interpreting the Minnesota Constitution to be more protective of privacy and individual rights than the United States Constitution. They rely on three cases in particular: Carter, 697 N.W.2d at 202-03 (departing from federal precedent to hold that the warrantless use of drug-detection dogs outside of a self-storage unit violated the Minnesota Constitution); State v. Larsen, 650 N.W.2d 144, 154 (Minn. 2002) (holding that a conservation officer’s warrantless entry into an ice fishing house “in the absence of express consent or other circumstance justifying entry” was unreason*165able under both the United States Constitution and the Minnesota Constitution); and Ascher, 519 N.W.2d at 184 (departing from federal precedent to hold that war-rantless roadblocks to investigate drunk driving were unconstitutional under the Minnesota Constitution).
True, we have been more protective of home and privacy than the United States Supreme Court, but those cases involved warrantless searches. This case is fundamentally different. Camara requires a warrant with a neutral official determining the reasonableness of an administrative search. 387 U.S. at 538-39, 87 S.Ct. 1727.12 This aspect of Camara substantially protects the rights and liberties of Minnesotans.
In addition, consistent with Camara, all three cases balanced individual rights and the public interest to evaluate the reasonableness of the search. See Carter, 697 N.W.2d at 211-12 (applying reasonable suspicion instead of full probable cause to “balance[ ] a person’s expectation of privacy against the government’s interest” in detecting drugs); Larsen, 650 N.W.2d at 150 (acknowledging that a departure from individualized suspicion may be warranted if the need “outweighed the interests of ordinary citizens”); Ascher, 519 N.W.2d at 186 (same); see also State v. Davis, 732 N.W.2d 173, 178 (Minn. 2007) (“The Minnesota Constitution protects citizens against unreasonable government intrusions upon areas where there is a legitimate expectation of privacy.”).
Specifically, we balance “the nature and significance of the intrusion on the individual’s privacy interests” and “the gravity of the public concerns it serves and the degree to which the conduct at issue advances the public interest.” Davis, 732 N.W.2d at 178 (quoting Larsen, 650 N.W.2d at 148, 150) (internal quotation marks omitted). These considerations are essentially the same as those articulated in Camara, 387 U.S. at 534-35, 87 S.Ct. 1727 (balancing the “governmental interest which allegedly justifies official intrusion” with the “constitutionally protected interests of the private citizen”). Balancing the relevant interests in the housing regulation context leads to a different outcome than we reached in the three cases cited by appellants. We consider these interests in turn.
First, on the nature and significance of the intrusion, Camara acknowledged that an individual’s privacy interests are heightened in the home. Id. at 529-31, 87 S.Ct. 1727. But the Court reasoned that routine rental housing inspections are inherently different from a criminal search. Id. at 530, 87 S.Ct. 1727. In particular, administrative inspections are a “relatively limited invasion of the urban citizen’s privacy.” Id. at 537, 87 S.Ct. 1727. They are “neither personal in nature nor aimed at the discovery of evidence of crime.” Id.
In this case, under the City’s ordinance, the intrusion is “relatively limited,” id. at 537, 87 S.Ct. 1727. As the City’s inspection checklist shows, housing inspections are
*166not aimed at discovering concealed personal effects; rather, the inspection focuses on structural items, doors and locks, windows, kitchen sanitation, appliances, ventilation, fire protection, and electrical, plumbing, and heating systems. The tenants receive 24 hours’ notice before an ■ inspection occurs, and the inspections are conducted on a periodic .schedule established by the City. Further, Minnesota law requires that before a city can inspect a rental unit, the landlord must “mak[e] a good faith effort to give the residential tenant reasonable notice under the circumstances of the intent to enter.” Minn, Stat. § 504B.211, subds. 2-3 (2016).13 These types of inspections are less intrusive than the criminal searches in Carter, 697 N.W.2d at 202-03 (enforcing drug laws); the random, unannounced searches in Larsen, 660 N.W.2d at 146 (enforcing criminal game laws); and the criminal roadblocks in Ascher, 619 N.W.2d at 184 (enforcing drunk-driving laws). Further, in this case, the tenants did not ask that the district court place any particular conditions on the administrative search warrant.
Appellants contend that the intrusion is significant because the city housing code is punitive in nature, rather than administrative; a violation of the code can result in a misdemeanor. But' a “criminal penalty alone does not make a civil/regulatory law criminal/prohibitory.” State v. Busse, 644 N.W.2d 79, 82, 86 (Minn. 2002) (discussing the civil/regulatory and. criminal/prohibitoly dichotomy in deciding whether the State had subject matter jurisdiction over a tribal member). The purpose of the city housing code, “to provide minimum standards to [protect health and safety] by regulating and controlling the use and occupancy, ■ construction and maintenance of all residential rental units, buildings and structures within the City,” is plainly administrative. City Code § 6.29, subd. 1.
Appellants respond that Camara’s rule allows inspectors to perform plain-view searches for evidence of crimes without individualized suspicion. In particular, appellants are concerned that city inspectors can speak to police when they believe they have seen evidence of a crime. But there is no evidence in the record that, in the half-century since Camara was decided, Minnesota municipalities have systemically abused the rental housing inspections process or used such inspections to search for evidence of crimes.14 Nor is there record evidence that housing inspections often generate criminal search warrants supported by individualized suspicion. Cf. Michigan v. Clifford, 464 U.S. 287, 294-95, 104 S.Ct. 641, 78 L.Ed.2d 477 (1984) (holding that authorities may only use evidence of criminal conduct found in plain view during a valid administrative inspection to later obtain a criminal search warrant supported by individualized suspicion).
On the other side of the scale, Camara concluded that the public interest at stake in housing inspections is weighty. 387 U.S. at 637, 87 S.Ct. 1727. We agree. As the City’s code states, housing inspections protect public health, safety, and welfare by ensuring that rental units meet the mini*167mum standards of safety and functionality. City Code § 6.29, subd. 1. The public has a strong interest in preventing dangerous conditions from developing, even unknown or unintentionally, that would be hazardous to the tenants, their neighbors, and the citizens of the City as a whole. See Camara, 387 U.S. at 535, 87 S.Ct. 1727. As Camara recognized, “[t]ime and experience have forcefully taught us that the power to inspect dwelling places ... is of indispensable importance to the maintenance of community health.” Id. (citation omitted) (internal quotation marks omitted).
Although appellants argue that alternatives to administrative search warrants exist, it is “doubtful” whether any other policy would “achieve acceptable.results,” id. at 537, 87 S.Ct. 1727. In Ascher, we noted that in some circumstances .individualized suspicion may be so “impractical” that the public interest outweighs our citizens’ privacy interests. 519 N.W.2d at 186. Here, individualized suspicion is just that impractical. Many conditions covered by housing codes, such as faulty wiring or inoperable smoke detectors, “are not observable from outside the building and indeed may not be apparent to the inexpert occupant.” Camara, 387 U.S. at 537, 87 S.Ct. 1727. So it would be nearly impossible to obtain a warrant to inspect each unit,15 much less do so periodically.
Ultimately, Camara balanced these interests and came to the well-reasoned conclusion that probable cause exists for an administrative search warrant where reasonable legislative or administrative standards for conducting an area inspection are satisfied for a particular rental unit. Id. at 537-38, 87 S.Ct. 1727. These standards may be based on “the nature of the building,” “the condition of the [] area,” or, as here, “the passage of time.” Id. at 538, 87 S.Ct. 1727. Unlike Ascher, where we, were concerned that the Supreme Court allowed police “to decide the reasonableness of their own conduct,” 519 N.W.2d at 186, Camara protects individuals by requiring warrants for inspections issued by a neutral judicial officer, 387 U.S. at 537-38, 87 S.Ct. 1727. We reach the same conclusion as Camara. The Camara framework for administrative search warrants, properly implemented, adequately protects our citizens’ basic rights and liberties.
E.
■. For these reasons, we conclude that there is no principled basis for interpreting Article I, Section 10 of the Minnesota Constitution to reqüire greater protection of tenants than the Fourth Amendment to the United States Constitution under these ' circumstances. We therefore hold that, under Article I, Sec*168tion 10 of the Minnesota Constitution, an administrative search warrant need not be supported by individualized suspicion of a code violation when the warrant issued by a district court satisfies an ordinance containing reasonable standards.
II.
Finally, we take this opportunity to clarify the appropriate procedure for district courts to use when considering a petition for an administrative search warrant. We do so because tenants have a “very tangible interest in limiting the circumstances under which the sanctity of [their] home may be broken by official authority” and so have a “constitutional right to insist that the inspectors obtain a warrant to search.” Camara, 387 U.S. at 531, 540, 87 S.Ct. 1727.
First, absent an emergency or other compelling need, a petition for an administrative search warrant should not be granted ex parte. In civil proceedings, our rules usually require that both sides receive reasonable notice and an opportunity to be heard. See, e.g., Minn. R. Civ. P. 56.03 (requiring notice before a summary judgment motion may be heard); Minn. R. Civ. P. 65.02(a) (requiring notice before the issuance of a temporary injunction). But in limited circumstances, such as for temporary restraining orders, ex parte orders are allowed when necessary.16 Similarly, absent compelling need, district courts should not issue administrative search warrants if the petitioner has not provided reasonable notice to tenants.
Second, at a hearing on a petition for an administrative search warrant, the tenant must be given the opportunity to be heard and to advocate for reasonable restrictions to the warrant. We have long held that the opportunity to be heard “is absolutely essential.” State ex rel. Blaisdell v. Billings, 55 Minn. 467, 57 N.W. 794, 795 (1894).
Third, a district court considering a request for an administrative search warrant must take care to impose a “suitably restricted search warrant,” Camara, 387 U.S. at 539, 87 S.Ct. 1727, regardless of whether the tenant attends or is represented at the hearing. Restrictions on the timing and scope of the inspection may be reasonable. If the applicant for the warrant has not disclosed it, the district court may also inquire into the extent of police presence, if any, planned for the inspection and the appropriateness of that presence. Typically, absent a threat of danger, the police will not be participating in the inspection within the premises. Ultimately, the district court should use its sound discretion to determine the particular limitations on the administrative warrant based on the needs of the particular tenant and inspector. Taken together, these requirements will ensure a fair procedure when application is made for an administrative search warrant.
In summary, we discern no principled basis to depart from the legal framework our nation’s highest court announced a half-century ago so as to interpret the Minnesota Constitution differently than *169the United States Constitution. To do otherwise would do what no other state supreme court has done. This is not to say that, when Minnesotans’ liberty interests are at stake, we are not willing to consider novel, thoughtful arguments. We have done so—carefully—here. And, in so doing, we have given guidance that protects Minnesotans’ privacy, health, and safety.
CONCLUSION
For the foregoing reasons, we affirm the decision of the court of appeals.
Affirmed.
Concurring, Gildea, C.J.
Dissenting, Anderson, Stras, JJ.

. Although this appeal was filed by both the landlords and the tenants, at oral argument counsel for both sides acknowledged that only the tenants’ privacy rights are at issue in this case. The landlords’ concession was apt, because landlords have a lesser expectation of privacy in rental units than the tenants who occupy them. See State v. Licari, 659 N.W.2d 243, 251 (Minn. 2003) (stating that while a landlord might reserve "rights of access," he or she typically does not have "rights of use”).
For example, a landlord does not have the authority to consent to a police search of a rental unit occupied by a tenant, even when the landlord explicitly reserves "the right to enter the premises at any reasonable time.” Id. (quoting State v. Hodges, 287 N.W.2d 413, 414 (Minn. 1979)) (internal quotation marks omitted); see Chapman v. United States, 365 U.S. 610, 617-18, 81 S.Ct. 776, 5 L.Ed.2d 828 (1961) (holding that a warrantless search of a rental unit was unlawful even where the landlord gave consent). Further, landlords typically cannot assert privacy rights on behalf of tenants. See, e.g., Rozman v. City of Columbia Heights, 268 F.3d 588, 591 (8th Cir. 2001) (en banc) (holding that a landlord did not have standing to assert his tenants’ Fourth Amendment rights), cert. denied, 535 U.S. 971, 122 S.Ct. 1438, 152 L.Ed.2d 382 (2002).


. Appellants argue that, as part of the standard of review, Ascher v. Commissioner of Public Safety, 519 N.W.2d 183, 186 (Minn. 1994), imposes a burden of proof on the City to show that individualized suspicion is (1) impractical, and (2) outweighs the intrusion into the privacy of ordinary citizens for whom there is no reason to suspect wrongdoing. But Ascher provides a statement of substantive law, not a standard of review.


. We agree with the dissent that Kahn does not limit our ability to analyze our constitution independently based on its text, structure, and history. We also note that neither party advocated for the abandonment of the Kahn framework; rather, both relied on Kahn.


. “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.” U.S. Const, amend. IV.


. “The right of the people to be secure in their persons, houses, papers, and effects against unreasonable searches and seizures shall not be violated; and no warrant shall issue but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the person or things to be seized.” Minn. Const, art. I, § 10.


.Oddly, in the 1858 volume of the Public Statutes of the State of Minnesota, the Fourth Amendment of the United States Constitution was printed incorrectly, with a semicolon separating the two clauses.


. Interestingly, in the 1905 printing of the Minnesota Revised Laws, the mistaken semicolon in the Fourth Amendment as printed in the Public Statutes had been corrected to a comma.


. The dissent contends that the semicolon must mean something because a number of other states use semicolons, or even periods, to separate the warrant clause from the reasonableness clause. But a number of those states have concluded generally that their provisions are substantially similar to the Fourth-Amendment. See Holbrook v. Knopf, 847 S.W.2d 52, 55 (Ky. 1992) (concluding there is "no significant difference” between the state and federal constitutions and there are "no substantial reasons calling for a different result”); People v. Collins, 438 Mich. 8, 475 N.W.2d 684, 691 (1991) (concluding that the state constitution should be construed to provide the same protection as the Fourth Amendment, absent a "compelling reason” otherwise); State v. Lloyd, 129 Nev. -, 312 P.3d 467, 473 (Nev. 2013) (stating that, the state and federal constitution "use virtually identical language” and so "independently deriving a different formulation to protect the same liberty that the United States Constitution secures ... cannot be justified”); Gomez v. State, 168 P.3d 1139, 1142 n.4 (Okla. Crim. App. 2007) (noting that the Oklahoma Constitution is "nearly identical” to the Fourth Amendment). As for Iowa, and unlike Minnesota, the semicolon found in that state’s constitution was included in the original version of the constitution in 1857. See Iowa Const. of 1857, art. I, § 8.


. Contrary to the dissent's characterization, our primary concern here is not with the result of the case but with the intent of the framers of the Minnesota Constitution. Routine administrative inspections would have been considered constitutional in the early years of our statehood. In the nineteenth century, the Legislature enacted a number of such laws authorizing routine inspections. See Minn. Gen. Stat. ch. 24, § 2258 (1894) (establishing administrative inspections of factories for the protection of employees); Minn. Gen. Stat. ch. 101, §§ 7024, 7048 (1894) (authorizing inspections of all places where dairy products are made, stored, or served, and requiring yearly sanitary inspections of towns by the town supervisor and a physician). And the Legislature continued enacting laws that required administrative inspections even after the semicolon somehow appeared in the 1905 printing of the Minnesota Revised Laws. See Minn. Rev. Laws § 2374-4 (Supp. 1909) (requiring yearly inspections against fire for inns, hotels, and lodging houses); Minn. Rev. Laws § 1824-9 (Supp. 1909) (requiring routine inspections of mines for employee safety); Minn. Rev. Laws § 1771-9 (Supp. 1909) (establishing routine inspections of canneries where fruits or vegetables are preserved).


. Nothing in Minnesota’s legal history suggests that Camara departed from our state’s understanding of Article I, Section 10. Appellants cite two early Minnesota cases to argue that Minnesota understood Article I, Section 10 to require probable cause supported by individualized suspicion. See State v. Stoffels, 89 Minn. 205, 94 N.W. 675, 676-77 (1903) (holding that statutes authorizing warrants .supported by probable cause to search for *163and seize "intoxicating liquors illegally kept for sale” were constitutional); Olson v. Tvete, 46 Minn. 225, 48 N.W. 914, 914 (1891) (holding that there is an action in damages for malicious prosecution where a police officer procured and executed a search warrant not supported by probable cause). But these two cases arose out of criminal investigations, not administrative inspections.' ,


. In support of its argument that Camara is a departure, the dissent references a number of law review articles. Notably, these articles do not cite a single case holding that an administrative rental housing inspection requires individualized suspicion for a warrant to issue.


. This same distinction applies to In re Welfare of B.R.K., 658 N.W.2d 565 (Minn. 2003), on which appellants rely to argue that Minnesota law provides greater protection for privacy in the home than federal law. B.R.K. involved a warrantless entry and search of a home after a report of underage drinking. Id. at 568. We interpreted the Fourth Amendment and Article I, Section 10 to equally protect a short-term social guest's reasonable expectations of privacy in the host’s home when the police have neither a search warrant nor an arrest warrant. Id. at 576, 578. Recently, in State v. deLottinville, 890 N.W.2d 116, 123 (Minn. 2017), we held that neither the Fourth Amendment nor Article I, Section 10 required the police to obtain a search warrant before entering a third-party’s home to execute a lawfully issued arrest warrant for a guest.


. These limitations, along with the procedures We describe below, mitigate the dissent's concern that an inspector may search without restriction through any parts of a rental unit,


. In their brief, appellants reference an alleged incident in which police officers accompanied a housing inspector conducting an inspection under an administrative search warrant. The Ci1y responded that the officer was necessary for the inspector's safety. This incident is based on an unsworn statement, so we do not consider it. See State ex rel. May v. Swenson, 242 Minn. 570, 65 N.W.2d 657, 659 (1954) (stating that unsworn statements are not proof of the facts that they assert).


. There are approximately 374,100 rental units in the Minneapolis—St. Paul metro area alone. See U.S. Census Bureau, 2013 Housing Profile: Minneapolis—St. Paul, MN-WI (2015), https ://www2. census .gov/prográms-surveys/ ahs/2013/factsheets/ahs 13-13_Minneapolis. pdf. The 2013 American Housing Survey found that of these rental units in Minneapolis-St, Paul, 10,000 had severe physical problems and 14,400 had moderate physical problems. U.S, Census Bureau, AHS 2013 Metropolitan Summary Tables: Minneapolis— St. Paul, https;//www.census.gov/programs-surveys/ahs/data/2013/ahs-2013-summary-tables/metropolitan-summary-tables—ahs-2013.html (last revised Dec. 20, 2016). In response to the concurrence, it is appropriate for an appellate court to refer to U.S. Census statistics-such as these, See, e.g., Koons Buick Pontiac GMC, Inc. v. Nigh, 543 U.S. 50, 75, S.Ct. 460, 160 L.Ed.2d 389 (2004) (Scalia, J., dissenting) (citing American Housing Survey data not cited by the parties or amici); State v. Jacobson, 697 N.W.2d 610, 612 n.2 (Minn. 2005) (citing 2000 Census data); In re Larson, 350 N.W.2d 363, 365 (Minn. 1984) (citing 1980 census data).


. Specifically, under Minn. R. Civ. P. 65.01, a temporary restraining order may be granted without notice to the adverse party only if it "clearly appears from specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or that party's attorney can be heard” and the applicant states to the court the "efforts, if any, which have been made to give notice or the reasons supporting the claim that notice should not be required.” This rule restricts ex parte orders to those situations in which notice is not feasible or would be harmful.